Citation Nr: 1028436	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

In September 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The Board notes that by its September 2009 decision, service 
connection was granted for PTSD as secondary to personal assault.  
As the Appeals Management Center (AMC) received the Board's 
September 2009 decision and remand and developed and 
readjudicated the issues of entitlement to service connection for 
hepatitis and an acquired psychiatric disorder other than PTSD, 
it remains unclear to the Board if the RO had the opportunity to 
effect the grant of service connection for PTSD.  Thus, while the 
present remand will be forwarded to the AMC for development and 
readjudication, the RO must be informed of the September 2009 
grant of service connection for PTSD so as to effectuate the 
award. 

The appeal is REMANDED to the RO via the AMC in Washington, D.C.  
VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

As a preliminary matter, the Board notes that the most recent VA 
treatment records associated with the claims file are dated in 
April 2007.  There is no indication that the Veteran has ceased 
VA treatment.  Because VA is on notice that there are additional 
records that may be applicable to the Veteran's claims and 
because these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).

By September 2009 remand, the Board directed the AMC to schedule 
the Veteran for a VA examination to ascertain the nature, extent, 
onset, and etiology of his hepatitis C.  Specifically, the 
examiner was asked to opine as to whether the Veteran contracted 
hepatitis C during active service, to include as a result of 
intravenous (IV) drug use in Guam.  If the examiner determined 
that the Veteran contracted hepatitis C as a result of his in-
service IV drug use, the examiner was asked to opine whether the 
Veteran's in-service IV drug use resulted from his in-service 
personal attacks, i.e., was a coping mechanism, or whether such 
IV drug use was willful misconduct.  

By report of the March 2010 VA examination, the examiner opined 
that the Veteran's hepatitis C is at least as likely as not 
related to his in-service IV drug use. The examiner reasoned that 
the Veteran reported polysubstance abuse from 1973 to 1977, 
including heroin and intranasal cocaine, and that he was 
recommended for discharge from service in March 1976 due to 
heroin abuse.  

However, the examiner did not opine as to whether the Veteran's 
in-service IV drug use resulted from his in-service personal 
attacks or whether such IV drug use was willful misconduct.  Nor 
did the examiner report that it was impossible to render such 
opinion.  

Also by the September 2009 remand, the Board directed the AMC to 
schedule the Veteran for a VA examination to ascertain the 
existence and etiology of any acquired psychiatric disorder, 
other than PTSD.  Specifically, the examiner was asked to render 
a diagnosis for each acquired psychiatric disorder separate and 
distinct from PTSD and opine as to whether any such disorder was 
related to the Veteran's service, including any service-connected 
disability.

The Veteran was provided a review evaluation for PTSD in February 
2010.  Report of such indicates that the examiner noted the 
presence of daily moderate to severe depression and anxiety and 
indicated that such were non-PTSD psychiatric symptoms.  The 
examiner, however, did not diagnose depression or anxiety; 
comment upon the Veteran's treatment during the appellate period 
for bipolar disorder, generalized anxiety, depression, and 
hypomania; or render a nexus opinion.  The examiner also did not 
specifically report that the Veteran did not demonstrate an 
acquired psychiatric disorder separate and distinct from PTSD.  

Thus, neither VA examiner offered an opinion sufficient to 
satisfy the Board's September 2009 remand directives, and an 
additional remand is required to ensure that the orders of the 
Board are carried out.  It has been held that compliance by the 
Board or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to assure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's VA treatment records 
maintained by the VAMC in Gainesville, 
Florida, dated from April 2007 to the 
present.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, 
schedule the Veteran for a VA psychiatric 
examination.  As it has been determined 
that the Veteran's hepatitis C is related 
to his in-service IV drug use, the 
examiner must opine whether the Veteran's 
in-service IV drug use resulted from his 
in-service personal attacks, i.e., was a 
coping mechanism, or whether such IV drug 
use was willful misconduct.  If the 
examiner is unable to render an opinion on 
this issue, he or she must so state in the 
examination report and provide a 
rationale.

The examiner must also opine whether a 
diagnosis for any acquired psychiatric 
disorder, separate and distinct from PTSD, 
is appropriate.  If none exists, the 
examiner must so state in the examination 
report.  If a diagnosis of an acquired 
psychiatric disorder, separate and 
distinct from PTSD, is appropriate, the 
examiner must opine as to whether such 
disorder is related to the Veteran's 
service, including any service-connected 
disability.  In this regard, the examiner 
must specifically comment upon the 
Veteran's treatment during the appellate 
period for bipolar disorder, generalized 
anxiety, depression, and hypomania. 

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical principles 
as well as consideration of all the 
medical and lay evidence of record.  The 
examiner should fully articulate a 
sound reasoning for all conclusions 
made.

3.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the claims of entitlement to 
service connection for hepatitis C and an 
acquired psychiatric disorder, other than 
PTSD, considering any additional evidence 
added to the record.  If any action 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  If any action is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

